 MCALESTER GENERAL HOSPITALMcAlester Hospital Foundation, Inc., d/b/a McAles-ter General Hospital, Employer-Petitioner and Ok-lahoma State Nurses Association. Case 16-UC-73November 17, 1977DECISION ON REVIEW AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENEII.O AND MURPHYOn August 31, 1976, the Regional Director forRegion 16 issued a Decision and Clarification ofBargaining Unit in this proceeding. In it, he excludedcertain registered nurses formerly included within thefollowing stipulated unit, certified on July 23, 1975:All regular full-time and part-time registerednurses, including those classified as "supervisors"who are employed at the employer's two hospitalfacilities ...[but excluding the] Director ofNursing, Assistant and Associate Directors ofNursing ...and supervisors within the meaningof the Act.The former included I registered nurses, excluded inthe Regional Director's clarification, are classified ascharge nurse, renal dialysis supervisor, and centralservices supervisor.On November 19, 1976, we granted3the Union'srequest for review of those exclusions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.I Although the Petitioner, at various times during the hearing. suggestedthat the basis for its request for clarification stemmed from an inherentambiguity in the unit description's simultaneous inclusion and exclusion of"supervisors" (as opposed to other occasions during the hearing in which thebasis for clarification was assertedly to be found in a change in function ofvarious nurse classifications). we believe the stipulated unit becomesrelatively free from ambiguity once a limited history of the involvedclassifications is presented. To begin with, the stipulated unit excludes'supervisors within the meaning of the Act. " The clear and only implicationin the further inclusion of "those classified as 'supervisors' " is that. at thetime of the stipulation, certain registered nurses held classifications whichutilized the word "supervisor" in their nomenclature (e.g., "unit supervi-sor"). but the utilization of that word did not mean such nurses weresupervisors "within the meaning of the Act" and, as the fact of stipulationwould seem to evince, the parties agreed such nurses were not. It is true. ofcourse, that if such nurses were, indeed, also statutory supervisors, noobstacles in their subsequent clarification out of the unit could. by virtue ofjurisdictional necessity, be presented. Peerless Publications, Inc.. 190 NLRB658 (1971), the contrary stipulation notwithstanding. But the fact remainsthat, at the time of the stipulation, the Petitioner employed nurses in theclassification of "unit supervisor" (now charge nurse) and "house supervi-sor" (now assistant director of nursing-evening night) which would explain aseeming inconsistency between a simultaneous inclusion and exclusion of"supervisors," an explanation further supported by the failure to includethose classifications in the specific exclusions set forth in the unitdescription. We therefore conclude that the charge nurses involved here(formerly unit supervisors). as well as the renal dialysis and central servicesupervisors, were included, by agreement. in the former unit. That we do233 NLRB No. 92The Board has reviewed the entire record in thisproceeding and concludes that the Regional Directorerred.The nursing department is headed by an assistantadministrator-director of nursing. An associate direc-tor reports to the director of nursing and four housesupervisors, or assistant directors, report to theassociate director. There are eight4additional assis-tant director slots for the specialty areas of thehospitals (i.e., one for obstetrics, one for intensivecare, etc.), one of which was unfilled at the time ofthe hearing. Although the organizational chart of thenursing department further indicates that a chargenurse is assigned to each of the eight specialty areas,charge nurses, at the time of hearing, were assignedonly to two such areas, medical-surgical (east) andmedical-surgical (west). There are two charge nursesin the former, four in the latter. All work the dayshift, the same shift worked by the assistant directorsfor those areas. There are approximately 28 regis-tered staff nurses within the unit. Thus, evenassuming the vacant, and admittedly supervisory,assistant director position remains unfilled andcharge nurses have not been assigned to theremaining six specialty areas allotted a charge nurse,a finding that the disputed classifications of chargenurse, renal dialysis supervisor, and central servicessupervisor are held by statutory supervisors wouldresult in the nursing department being composed of28 unit employees and 21 statutory supervisors.5 Wemeans that to exclude them now the Petitioner must demonstrate they were.in fact, statutory supervisors at the time of the stipulation or that, since thestipulation, their functions have changed to a degree justifying theirexclusion now. That the Petitioner, as we find, agreed they were notstatutory supervisors at the time of the stipulation, although by no meanscontrolling, Peerless, supra, is considerable in assessing any conflict that mayarise, as it has in this proceeding, out of markedly contrasting testimony asto the duties and responsibilities of the nurses involved here.2 The Petitioner also sought the exclusion of additional nurses onsupervisory or lack of community of interests grounds. The Union did notobject to the contended supervisory exclusions and the Regional Directorexcluded those classifications. The Regional Director did not, however.exclude those nurses sought to be excluded on community of interests bases.No request for review of the latter finding has been filed by the Petitioner.3 Member Murphy dissented.I All eight positions did not exist at the time of the certification, but theUnion does not contest the Petitioner's request that these assistant directorsbe excluded. See fn. I, supra.The director of nursing testified there were 48 regular full- and part-time registered nurses in the department. Her total apparently accounts forthe vacancies in the assistant director slot and the charge nurse slots unfilledat the time of the hearing. Our total of 49 registered nurses is based on theassumption the central services supervisor position is filled. It does notappear on the organization chart but, given its contested status and that noone testified to a possible vacancy there as of the date of the hearing, theassumption is reasonable. In any event, the supervisory/employee ratio isnot greatly affected by excluding the central services supervisor from thecomputation.589 DECISIONS OF NATIONAL LABOR RELATIONS BOARDare inclined to accord such an unrealistic6ratioconsiderable weight.The policy considerations at work in the exclusionof statutory supervisors exist predominantly within aunit structure, especially where, as here, the evidenceirrefutably indicates that the nurses in the disputedcategories spend the greater, by far,7percentage oftheir worktime in functions not colorably related to"supervision" in the interest of the Petitioner. AdelphiUniversity, 195 NLRB 639, 643-644 (1972).In terms of the actual day-to-day functions of thecharge nurses,8there is a seeming testimonialconflict. Charge nurse Pitchlynn testified she effec-tively recommends the hiring and firing of individu-als assigned to her station9and that she hasdisciplined employees for a variety of reasons, hasthe authority to authorize overtime, determines workschedules for her shift (within the contours of the 24-hour scheduling done by the assistant director overher), and grants employees time off. She alsoevaluates employees under a procedure which, it isargued, effectively controls the rate of pay of hersubordinates. Her testimony is, for the most part,supported by that of Hospital Administrator Pozzaand Director of Nursing Adams.Three charge nurses testified on the Union's behalf.Charge nurse Snow testified that she has neverexercised nor been told by any hospital official of anauthority to fire, hire, transfer, adjust the grievanceof, discipline, or authorize overtime for anotheremployee. She has interviewed, on two occasions,applicants for nonunit employment, but did so at theexpress request of the director of nursing, whotestified, at another point in the hearing, that all unitpersonnel are hired by the director. Upon conclusionof the interviews, Snow was asked by the director ofnursing for her "impressions" of the applicants. Onone of those occasions, her impressions were reducedto writing. As indicated earlier, Snow spends, on a"normal" workday, 100 percent of her time, in herestimation, on direct patient care activities. Oncross-examination, she testified that she "frequently"has asked her immediate supervisor for additional6 See Brattleboro Memorial Hospital, Inc., 226 NLRB 1036 (1976);Newton-Wellesle}' Hospital, 219 NLRB 699 (1975).* The evidence on this point stands uncontroverted. Charge nursePitchlynn. the only charge nurse to testify on the Petitioner's behalf, statedthat the majority of her immediate superior's working time was spent in directpatient care. Charge nurse Snow spends, in her estimation, almost 100percent of her working time directly administering to patients.I The testimony on the renal dialysis supervisor's functions is scant. Shesupervises "an outpatient department." Only one other employee, a nonunitLPN. works in the department. She has the "authonty" to evaluate, and fire,the LPN, according to the director of nurses' "uh-huh" responses to leadingquestions. But no examples of the exercise of such or related authority arefound on the record. She did not hire the LPN. She is hourly paid andpunches a timeclock. Her rate of pay is higher than, but comparable to, moststaff nurses' ($5.59 an hour; several staff RNs are paid $5.30 an hour). ThePetitioner's contention, in the brief. that "her salary is considerably higherthan the other subordinate nurses who report to her is, in this regard, plainlystaffing, based on patient load assessments, and beendenied the request and that she has never granted anemployee time off without referring that employee toher supervisor, an assistant director of nursing.Charge nurse Sullivan testified similarly, but didindicate that she has, on rare occasions and withouthigher approval, let an employee leave work early "asfar as going to a dentist, something like [that]," butalso indicated no registered staff nurses work in herdepartment. Viola Fain has worked for the Petitionerfor II years, is listed on documentary evidence as acharge nurse, and yet did not know whether she wasa "charge" nurse or not. Associate AdministratorRollins also testified that Fain was a charge nurse for"years" but would, shortly after the hearing, "assumethe position of staff nurse."For a number of reasons, we conclude suchconflicts as outlined above are better resolved on theside of the Union and that the charge nurses are notstatutory supervisors. Charge nurse job descriptionsin evidence in no way reflect the description of theirduties provided by the Petitioner's witnesses. Thesedescriptions, about which the Petitioner's witnessPitchlynn stated "really the duties [in them] were thesame then as they are now," expressly state thatdecisions "regarding hiring, retaining and payingemployees" are made by the charge nurses' superior.Under a general heading of "Daily Job Duties-Management Work," there is no authorization forthe charge nurses to exercise numerous other powersattributed to them by the Petitioner, such as theadjustment of grievances, the transfer of personnel,and disciplinary authority. Specifications for the jobindicate that only I year's experience is required forthe job. Under a heading denominated "Judgmentand Complexity of Work," the "problems" con-fronted by charge nurses are "to be solved undergeneral guides, some of which are complex and mostof which are subject to check." Their work, it isstated, "involves some discretion to decide what todo, such as giving medications, calling physicians,etc." The only reference in the specifications tocharge nurse responsibilities arguably meeting statu-misleading. There is only one "nurse" that "reports to her" and thatindividual is not a registered nurse. With regard to the central servicessupervisor. neither she, her immediate supervisor, nor the director of nursestestified on her duties. No other unit employee works, apparently, in herdepartment. The personnel director testified that she has the authority tohire her nonunit subordinates but also testified that, in her tenure with thePetitioner, she has not actually hired anyone. Over one-third of the staffRNs receive higher pay than she does. The evidence on both the renaldialysis and central services supervisor is, in our judgment, insufficient tojustify finding them statutory supervisors. See fn. I, supra.9 She concluded elsewhere that initial hiring is done by her superiors.Her testimony makes it clear that her assessment of her authority withregard to "hiring" was based on her authority to recommend the retentionof individuals hired on a probationary basis, which, it appears, most of hersubordinates are; that is, she makes effective recommendations concerningthe decision whether a probationary employee should be removed from thatstatus.590 McALESTER GENERAL HOSPITALtory criteria is the conclusional statement that thecharge nurse "supervises a small group, generally 4-7employees, assigns, checks and maintains flow ofwork. Decisions regarding hiring, retaining andpaying employees are made by superiors." Apartfrom the clear conflict between such a statement andthe testimony of the Petitioner's witnesses, particular-ly with regard to the authority of charge nurses tomake decisions on "hiring," "retention," and "pay,"the "supervisory" activities described flow naturally,as do others in the job descriptions outlined above,from the professional character of charge nurses'work and cannot be said to constitute the exercise ofstatutory supervisory authority in an employer'sinterest.The pay scale of the charge nurses does not reflectthe Petitioner's portrayal of their responsibilitieseither. One staff nurse is paid more than any chargenurse; three others are paid as much as the twohighest paid charge nurses: seven staff nurses arepaid more than one charge nurse and as much asthree other charge nurses.It is noteworthy also that, unlike charge nursesfound in most Board cases involving their statutorystatus, the ones found here are not "in charge" ofevening or night shifts, when the normal supervisoryhierarchy is, typically, not working. These chargenurses work only the day shift, when the fullsupervisory hierarchy of McAlester's nursing depart-ment, with four exceptions,'0is present. To adopt thePetitioner's portrayal of the charge nurses' dutieswould, as the record clearly reflects, amount toequating their duties, in most respects, with those ofthe assistant directors, and such an overlap of powersis sufficiently suspect to be considerable in evaluat-ing the conflicting testimony given by the variouswitnesses.Apparently, the most persuasive evidence, from theRegional Director's and the Petitioner's viewpoint, ofthe charge nurses status is their role in the evaluationof subordinate employees, by virtue of which, it iscontended, the charge nurses exercise effectivecontrol over the pay of the subordinates. But heretoo, we are not persuaded. The evaluations arecompleted on a form which, under a variety of workperformance headings, e.g., "attitude and coopera-tion," "performance of duties," etc., sets forth fivestatements attempting to describe the evaluatedindividual's performance. The charge nurse is sup-posed to pick one. Points are allotted the selectionsof the evaluator, but the evaluator does not know thenumber of points. That figure is computed by thepersonnel office. If the evaluated individual achievesa total of 50 points or more, he or she is awarded an10 The evening and night directors of nursing (two each shift)." The charge nurse simply reevaluated the employee when she foundincrease. In this sense, of course, the evaluatorexercises some control over the evaluated employee'srate of pay, but we think it significant that whether ornot the employee receives an increase is not directlythe result of the evaluator's judgment.The form provides a box wherein the evaluator isto indicate whether or not the evaluated employee isto receive the merit increase. The record indicates anexample where, although the charge nurse recom-mended an increase, no increase was given becausethe point total did not reach 50." It is not contested,in the absence of an example of it, that in the reversecase; namely, an employee not being recommendedfor the increase, the employee would nonetheless getthe raise if the evaluator's selections resulted in apoint total of 50 or more.It is clear then that this evaluation technique veststhe charge nurse with considerably less authoritythan appears at first glance. The charge nurse doesnot know the point values. He or she has no input onthose values or, for that matter, on the wording of theassessments. He or she can recommend an increaseand the increase can be denied. No increase can berecommended and an increase nonetheless given. Inall, we consider the procedure, especially standingalongside the other factors we have described,unpersuasive.For all the above reasons, we find the chargenurses and the central service and renal dialysissupervisors are included in the Union's bargainingunit and will clarify the unit accordingly.ORDERIt is hereby ordered that the existing certified unitof regular full-time and part-time registered nursesemployed by McAlester Hospital Foundation, Inc.,d/b/a McAlester General Hospital, and representedby the Oklahoma State Nurses Association, beclarified to read as follows:All regular full-time and part-time registerednurses, including certified registered nurse anes-thetists, educational coordination departmentregistered nurses, charge nurses, central servicessupervisor and renal dialysis supervisor, em-ployed at the Employer's two hospital facilitieslocated at Seventh and Creek, and at West andHarrison Streets in McAlester Oklahoma, butexcluding all other employees, educational coor-dination department supervisor, associate andassistant directors of nursing, the director ofnursing, guards, watchmen, and supervisors asdefined in the Act.out, from the personnel office, that her selections did not enable theemployee to receive the increase.591 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMEMBER MURPHY, dissenting:Contrary to my colleagues, I would find the chargenurses and the renal dialysis supervisor to besupervisors within the meaning of Section 2(11) ofthe Act under the express facts in this case.The charge nurses are responsible for the 8-houroperation of their area of the hospital. In carryingout those responsibilities, they assign the employeestheir daily job duties and file disciplinary reports onemployees. Charge nurse Pitchlynn, an Employerwitness, testified that she transferred employees,changed employees' work schedules, effectivelyrecommended the hiring of employees, and effective-ly recommended the discharge of employees.'2Thistestimony was in large measure supported by chargenurse Snow, a union witness. Snow testified sherevised employees' work schedules, transferred em-ployees' job duties on a temporary basis, and fileddisciplinary reports. Although Snow testified she didnot have the authority to effectively recommend thehiring of employees, she did testify that on the twooccasions she interviewed prospective employees, sherecommended that they be hired, and they werehired. She also recommended that an employee bedismissed, and thereafter the employee was trans-ferred and subsequently discharged. Furthermore,there was no evidence that these or other chargenurses' recommendations for hiring and transferringemployees were independently investigated; andwhile the terminations were reviewed, the evidenceestablishes such was done only for legal reasons.If there remains any doubt as to the charge nurses'supervisory status we need look only to the facts, thatcharge nurses alone evaluate the employees and suchevaluations determine whether the latter will receivewage increases, to reach the inescapable conclusionthat charge nurses are supervisors.'3Thus, chargenurses prepare the evaluations on the employees thatreport to them and their evaluations are notindependently investigated. These evaluations con-sist of multiple choice entries regarding variousemployee performance matters-the charge nurse12 The majority finds an unrealistic ratio of supervisors to nonsupervisorsby engaging in a misleading analysis which ignores the many nonunitemployees under the control of the charge nurses. Each charge nurse directsthe work of several employees. Thus, the nursing service department has 255employees, exclusive of the charge nurses and admitted supervisors,virtually all of whom are under the charge nurses. The three charge nurses asto whom we have specific information supervise employees as follows:Charge nurse Pitchlynn directs 2 unit employees and 16 nonunit employees:charge nurse Sullivan directs I unit employee and 12-14 nonunit employees:and charge nurse Snow directs I unit employee and 4 nonunit employees. Ifind that these ratios support the conclusion that the charge nurses aresupervisors.i:i Although Snow testified that 100 percent of her time was spent onchecking off the ones she deems descriptive of theemployees' performance-and a short written evalu-ation of the employee. The charge nurse also checkswhether she recommends that the employee receive amerit increase. The evaluation is then forwarded tothe personnel department where, based upon a chartthat sets a numerical value for each choice on theevaluation, the personnel department computes atotal point figure. This figure, which depends solelyon the choice selected by the charge nurse,'4is theultimate step in the process of determining whetheran employee will receive a wage increase. Numerical-ly, an employee must receive more than 50 points inorder to qualify for the increase. And in one instancewhere an employee was denied a recommended wageincrease because he did not receive 50 points, thecharge nurse simply reevaluated him and, as a resultthereof, he received sufficient points to receive anincrease. In these circumstances, it is evident thatthrough their evaluations of employees the chargenurses essentially control employee wage increases.In agreement, therefore, with the Regional Direc-tor, I would find that the duties and responsibilitiesof the charge nurses extend beyond the professionaldirection of the employees assigned to them andinvolve the exercise of substantial supervisory au-thority.'5Accordingly, I would exclude them fromthe unit.The renal dialysis supervisor oversees an outpatientdepartment consisting of two artificial kidney ma-chines and one LPN. She has the authority toestablish schedules, to authorize overtime, to hireand fire, and to allow people to leave early. She alsoattends management meetings. Although the recorddoes not indicate whether she has had an opportuni-ty to exercise such authority, we have customarilyclassified individuals who possess supervisory au-thority as supervisors, even though such authorityhas not been used.'6Accordingly, I find, contrary tothe majority, that the renal dialysis supervisor is asupervisor as defined in Section 2(11) of the Act.direct patient care, she included the preparation of employee evaluationsand the filing of employee disciplinary reports as part of her "patient care"activities.14 The fact that the charge nurse does not know the numerical value ofeach choice does not detract from the fact that she makes the evaluationwhich determines whether an employee receives a wage increase.L5 As to the majority's reliance on the job description of charge nurses,the hospital administrator testified that it was in the process of revision andthat the functions expected from the charge nurses were different from thoseset forth in the job description.i6 United States Gypsum Company, 93 NLRB 91, 92 (1951); YamadaTransfer, 115 NLRB 1330 (1956); Hirsch Broadcasting Company, 116 NLRB1780 (1956).592